                Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 1 of 45


                                                                                       DeARCYHAli,J.
                                                                                                  BLOOH mj.
                         PRO SE OFFICE IQ ORIGINAL
UNITED STATES DISTRICT COURf            ^^
EASTERN DISTRICT OF NEW YORK                                            Qy Ji V"A ^w »
   SoloMflf $OOMr                                                 '

                                                                  CIVIL RIGHTS COMPLAINT
                             Plaintiff,                           42 U.S.C. § 1983

(Insert full name of plaintiff/prisoner]
                                                                  JURY DEMAND

                                                                  YES   V     NO

                  -against-

 f'HSP                                       A?i> W6"
    NP T.KROV TKOMARn




                             Defendant(s).

[Insert full name(s)of defendant(s). If you need additional
space, please write "see attached and insert a separate
page with the full names of the additional defendants. The
names listed above must be identical to those listed in Part I]


         Parties; (In item A below, place your name in the first blank and provide your present
         address and telephone number. Do the same for additional plaintiffs, if any.)
          A. Name of plaintiff

          if you are incarcerated, provide the name of the facility and address:
               5'il fiooie Zl(,              ((rfceiiHmn Corr.F/>cMV
               5Wt/ill€, NT. 115f2' HOffO

                       irY KliipnKof
            llSOllSl      I XOl    .
             Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 2 of 45




      if you are not incarcerated, provide your current address.




      Telephone Number:



      B. List all defendants. You must provide the full names of each defendant and the
addresses at which each-defendanhmay be served. The defendants listed here must match the
defendants named in the caption on page 1.



       Defendant No. 1
                                    Full Name                      ^     .
                                                   HeilfA ^frms Pueokr
                                     Job Title

                                                       Gfrr. f/jciltH, 511 Hi 2.16
                                       Shrmilk,             (2522- jm
                                     Address




       Defendant No. 2                               M.
                                     Full Name

                                       /Ui/r5f
                                     Job Title
                                        (jfeeii           Cotr.f'AcMIt 59Y I?i2r6
                                    " 5hrMville,^y
                                     Address




       Defendant No. 3                j,FT?nv T.F.ONARn
                                     Full Name


                                     ■NITRSF PRACTITIONER
                                     Job Title
              Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 3 of 45


                                     GREEN HAVEN CORRECTIONAL FACILITY, RT., 216
                                     STORMVILLE, NEW YORK 12582-4000




                                      Address




       Defendant No. 4
                                      Full Name



                                      Job Title




                                      Address




       Defendant No. 5
                                       Full Name



                                       Job Title




                                       Address


        Statement of Claim:

(State briefly and concisely, the facts of your case. Include the date(s) of the event(s) alleged as
well as the location where the events occurred. Include the names of each defendant and state
how each person named was Involved In the event you are claiming violated your rights. You
need not give any legal arguments or cite to cases or statutes. If you intend to allege a number
of related claims, number and set forth each claim In a separate paragraph. You may use
additional 8 y2 by 11 sheets of paper as necessary.)                                  f i fw
                                          . / ^ ...tr? Irreeu
Where did the events giving rise to your claim(s) occur. . {J\^^             1
                                                                                 Corn F&cfliry



                                                                 5wee
When did the events happen? (include approximate time and date) —
   20(5                        wit) ^ctrttir
              Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 4 of 45




Facts:(what happened?)
                           5i»/ce ^Atrmni- in                        I kve coMPbined
of Serim Wk Pm frm 3 Premos svrkne^, wiik fl>e M m to
[tPki i)fgfaw               C3/?//s). The defeMs M h                                      ha
                                       PhlmnWuPi^I WAS                            coir for
Hon'/i>ehoil ffASons W                      h jyffe-ktiUe hm jor 4^> exMed
Ftrio^ of iiiAf,1(Cwe^                                    jiA^iCh J u/4S ^1^                 M
 for kcme J cool^ nffi-shni oPshA'^-^ An^ mIH / Ml dremlej
fiNd h(}                     tf- cwhl f'H> /Uiwfhj lAkr jtoiA fino-fkr ^ytder.
      AlftJt(Ms or^tn^ on ^hht-                       Vfrdied ihe diAC*jests ,
    Hfh- nJ ProviS<r MP fisknir received /his wiomn^io^, J" ska^
 hnvi bcQif                  ^(i S6€ fi)ci)to^wi^ An^                               ^orCedN^
 hd M h fk( fAilm of Ag JdenJ/inh I U/Aj utixr proviki
 /ne^ioil •/fW/wetff  joon-mc^i^I fAchrs, in Sthkti^^^
 i(ihffefeiice ^ fyf mJicaI C^cf, J hw intd'l^ AAvl-lifU f-d'krs
 /\ni Mi/menh h uo fiml'       J /c/f/cr^'^ Paw,Jon
 kdl1 mfilh find ht nd ken PtvuiM      wkeeUkr.[^hV
(l/ftTtOUS Mkry (PLEASE SEE CONTINUATION ATTACPF.n AS 1 ^

II.A. Injuries.      If you are claiming injuries as a result of tfie events you are complaining
about describe your injuries and state what medical treatment you required Was medical

"T'i;;^'X,r.r w« fetor
 wk(/J mlkinj-i yd I hueiinll recewe^ PhisLoildhtraPi sinee
 IA1 hd fM sorM Almsf i 1(4rs                                   J fcSloKC k see^
  Hmoivrkon find Orthopedic 5or6can-
       Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 5 of 45



                            CONTINUATION     I

As a continuation of the deliberate indiference to my medical needs
and the cause of my pain & suffering,I was returned to GHCF;because
I could not remain in Elmira or,Attica,due to the injury of my back,
for the failure of the provider to send me out to a neuro surgeon.
They were not wheelchair facilities,and as soon as I arrived back here
in July 18,2018, I was told immediately by a "Nurse"that I was not getting
a wheelchair,and to this day I have not.
However, before leaving attica,I was sent to wendy's Correctional fac.,
and I saw a specialist who recommend      that I see a neuro surgeon,Albany
approved it;but when I got transfered to GHCF before it could take place
this facility removed it from the computer,and told me that I had to start
over again,that I had to start with going to physical therapy.(which is
NOT done anywhere else when you need to see a neuro surgeon),but the phy
sical therapist realized the injuries I had and would not touch me until
I had seen the neuro surgeon first(which is the proper way once a person
has already had sutgery ),because I came back to the facility injured,from
when the provider refused to send me out and kept giving me physical the
rapy, and ignoring my repeated cries to send me out.

Now this new provider,(Nurse Practitioner),Leroy Leonard, referred me for
the neuro surgeon once the physical therapist would not touch me. This was
on 1/15/19,so form July 18, 2018 to Jan. 15, 2019,the facility finally sent
me out to the neuro surgeon so,that he may determine what is the problem
for one, and if I need a wheelchair or, medication or,further surgery.
on 11/28/18, nurse practitioner leroy leonard made a reason for consul
tation,and referral to see the neuro surgeon at putnum community hospital.
And, after I was examined by the neuro surgeon and his assistant,he recom
mended that I be given a wheelchair and two types of pain medications.
                                    1.
       Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 6 of 45



                             CONTINUATION
                                   n


All recommendations by the neuro surgeon was denied by the nurse prac

titioner who denied it for no other reason than "I can walk" This is

what he told me on a client call-out on 2/28/19,when I asked him why

did he denied what the neuro surgeon recommended.

However, at the same time, he acknowledges in the reason for consulta
tion and referral, that I have difficulty ambulating with my cain as well

as the other difficulties with my back,which meets the requirements for

reasonable accommodation Directive#2614(Section II, Subsection 1,4,and 5).
He has not,and never examine Plantiff,and the purpose Plantiff was sent

back to GHCF was because it was a wheelchair facility,and the purpose for

the physical therapist was for to see the neuro surgeon for possible

more surgery, wheelchair,medication.Therefore,nurse practitioner leroy

leonard is in deliberate indifference to my medical needs when he had denied

me the wheelchair and medication recommended by the neuro surgeon.

Additionally, provider M.Ashong has cause deliberate indiference to my med
ical needs for failure to schedule me to see a neuro surgeon.

Director,Dr. Robert Bentivegna, was notified before seeing the neuro-
surgeon,about nurse practitioner leroy leonard's refusal to file papers
for the wheelchairyand after seeing the neuro surgeon,that he has denied
the wheelchair and medictions recommended.Therefore, a deliberate indef-
erence to my medical needs,and he has failed to remedy to wrong,and allowed
it to continued,and was deficient in managing leroy leonard. He failed to
act on the information that the neuro surgeon recommended where NP leroy
leonard had denied it,causing claimant to suffer pain & mental angish,
further even more damage to his back, and suffering.


                                    2.
                 Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 7 of 45




in     Relief: State what relief you are seeking if you prevail on your complaint.
     X Se^k              l^tdstAi ChK ifW                                                jf
     A]jiAM Q-f CMpCAfSAhry AvJ PuA/t-fIue hMAks
            Ptes&jr fi^re Paiv A/v<)       : f^r Ahf
     Amrjvtrfi^ he dciftuwe) A-hfriA)


       I declare under penalty of perjury that on                           , I delivered this
      . .to prison authorities
complaint            .1.       at (rreeN HAVfU Cott- ^                    to be maWedlofheUniied
                                                 (name of pnson)
States District Court for the Eastern District of New York.

          I declare under penalty of perjury that the foregoing is true and correct.

 Dated;
            •
                                         Signature of Plaintiff
                                         r>^\           Dioir




                                                i^rteti Haw                     fActh^l
                                         Name of Prison Facility or Address if not incarcerated
                                                Sif fjoote 116
                                                Siwhvi/lfi,        ^ork lfZ?$2

                                         Address




                                          Prisoner ID#


                                                                                       rev. 12/1/2015
Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 8 of 45
          Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 9 of 45


                                 Inmate Grievance Complaint
                                                                  grievance No.

 ELMIRA                                 ^CORRECTIONAL FACILITY
                                                                    Date


Name Solomon Boomer                      Dept. No. 94a-4650 Housing Unit



Description of problem: I submit this grievance, because I have sent
to green haven correctional facility a grievance, where the radiolo
gist after taking two x-rays of my back that I have been complaining
about for months, failed to inform me that 1 had a herniated disc am-
                                           A

oung other problems with my back.
GHCF never answered the grievance, so I'm submitting ray grievance here
but not against the medical dept., here.
1 have to exhaust my remedies, here, unless this facility call GHCF 5c
make an inquiry as to why they have not responded to the grievance.
Grievance ^       _
Signature^x^ .
Grievance Clerk                                Dated;
Advisor Requested       i/\q.s            No     Who
Action Requested by inmate: That greivance be pass on, or answered by
GHCF

This grievance has been informally resolved as follows:



Grievance

Signature          ..                    Dated:
                        Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 10 of 45
    FORM 2131E (9/12)      STATE OF NEW YORK - DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
                                            INMATE GRIEVANCE COMPLAINT
                                                                                                  Grievance No.




          ^                i4aVC 1^                           CORRECTIONAL FACILITY
                                                                                        Date:
                                                                                                       I i^r
    Name:                                                  Pep,                      Housing Unit:

                                                           Program:                        AM
                                                                                           AM                      PM

              (Please Print or Type- This form must be filed within 21 calendar days of Grievance Incident)*

    Description of Problem:(Please make as brief as possible) flH                      ^ X
      rfty                                    jfyvrAe a           bti4-^*U j4tSty                        ^ 15^(31!^ A
                                                                                      S-trM                    ^lnvitfYiy
f




              ew yoM>)M^ ^                                                           Li Cu<'Va(i^ l^e.
                              Co/^-A<>teo l|''g>'^<j ff^Ot^' C'Se*                                                  ~
             s:l -A -
         )Grievance Clerk:        ^                                       Date:
    Advisor Requested       U^S
                            UVk [O NO              Who:
    Action requested by inmate:




    The Grievance has been formally resolved as follows:




    This Informal Resolution is accepted:
    (To be completed only if resolved prior to hearing)

             Grievant
             Signature:                                                                   Date:

    If unresolved, you are entitled to a hearing by the Inmate Grievance Resolution Committee(IGRC).
    * An exception to the time limit may be requested under Directive #4040, section 701.6(g).
                Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 11 of 45
                                                                                                           12/2016




                           INMATE GRIEVANCE RESOLUTION COMMITTEE
                                   ACKNOWLEDGEMENT OF RECEIPT


TO:            jSoQynCJt               DIN:              WC SO              LOG.
FROM: IGRC OFFICE: Incident date:                      Action Request:             Signature:
                                                                                                      I(

CODE:         %'2^ TITLE:                                         Ofsc. -t
This notice Is to Infomri you that your grievance naT^en received by this office on lyQ 2 8 2018
   1
                It has been given the log number GH ^0(
                                   ,               I
                                                                             ^ ^ .
Yoiir log number, DIN, and cell location must be included on any inquiry made concerning your
grievance.

Upon completion of an investigation into your grievance, you will be scheduled for an IGRC hearing.
Acc'ording to Directive #4040 if you do not appear for the hearing without a legitimate reason, the IGRC will
hold a hearing in absentia.

If your grievance is numbered as part of a consolidated issue, you may or may not be called for a hearing.
HoWever, you will receive a copy of the grievance committee's decision, and you may appeal any decision in
accordance with Directive #4040.

Directive #4040 701.3(a; Inmate's Responsibility. An inmate is encouraged to resolve his complaints
through the guidance and counseling unit the program area directly affected, or other existing
channels (informal or formal) prior to submitting a grievance. Although a facility may not impose pre
conditions for submission of a grievance, the failure of an inmate to attempt to resolve a problem on
his own may result in the dismissal and closing of a grievance at an IGRC hearing.
*Notice of Return: Please resubmit with correction requested.

Please be advised that your grievance received on             , is being returned to you via callout for
one or more of the following reasons. You will be placed on a callout to meet with an IGRC Inmate .
Representative to make any necessary corrections.
   I   ^ ^
  yT No action request, please indicate one.               No incident date noted.
   I No signature                                          Non-grievable per Directive #4040
   !   i
   L Unable to understand handwriting.                    Loss/damage of property is addressed by utilizing
   I                                                   the claim mechanism in accordance with
   ^Other(a6 indicated below):                         Directive #2733.




IGP Supervisor Stanaway                ^                     IGP Supervisor Wonsang
                   Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 12 of 45
 Irievant   BOOMER                   Number 94A4650                       Cell   A4-158
                                       Grievance Number                                     [□ate Filed
    NEW     Corrections and              90196-18                                                         8/28/2018 ;
    YORK
    STATE   Community Supervision
                                       Title                                                  Code
                                         HAS "BULGING DISC & CURVED SPINE"                                    22



  Inmate Grievance Program             Superintendent's SIgnaU/fe                              Date
            Green Haven



 The grievant complains of a bulging|                  nd curved spine

 According to the investigation, the V'evant's computer records and medical chart were
 reviewed by the Nurse Administrator. Medical has found ample x-ray evidence to support a
 history of disc and spinal surgery. The grievant may return to sick call to schedule a providers'
 appointment. The grievant did not request a remedy as part of this grievance.

 Grievance is denied.




                                                       Appeal statement
If you wish to refer the above decision of the Superintendent please sign below and return this copy to your Inmate
Grievance Clerk. You have seyen (7) calendar days from receipt of this notice to file your appeal. Please state why you
are appealing this decision to C.p.R.C.                   .


     I €un appealing^he superli^                                    decision                  his invesigation
     andResponse is not in rp^popsive to my grievance* My grievance is that
      the radiologist took-a x^rayl of Tnybabk and Wde a iTeportrKCinbhat report,
     he "failed" to state that I ;"had"^ a "bulging disc,"[and] d "curved spine".
      (see exhibits A ; l See-Attached Pa^e)                          --           •

                    "^^"^Grlevant's Signature                                                          Date




                     Grievance Clerk's Signature                                                       Date
    Form 2133 (Rev. 2/89)
      Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 13 of 45



                             Continued
                                 pg. 2

During approximately nine months or so^ I've still been complaining
to my provider Ashong, who refuse to send me outsee a neurosurgeoni

orthopetic to see what was the problem with my back^["because"], 1
had "three" back surgries#
I was transfered Feb. 2017 to Elmira, and the provider there took a

x-ray and discovered that 1 had a "bulging disc, and curved spine"
and showed it to me on the screen.

He then ordered a MRI which verified the bulging disc. Moreover, other

things were happing too, such as disc degeneration, and canal stenosis,
(see exhibit B )
As far the remedy is concern, the only thing that could have been done

was for the superintendent to ask the radiologist "why" he has "failed"
to state those facts in his report.



Dated j 10^^ /18                                    jQ-




                                \




 V
                Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 14 of 45

            NEW
            YORK
                      Corrections and
            STATE     Community Supervision
 ANDREW M. CUOMO                             ANTHONY J. ANNUCCI
 Governor                                    Acting Commissioner



                                                    December 28, 2018


Solomon Boomer, 94A4650
Green Haven Correctional Facility
594 Route 216
Stormville, NY 12582-0010


Dear Mr. Boomer;

In regards to your recent correspondence, I have been advised that wheelchairs are ordered by a
physician as medically indicated. At this time, your provider does not feel you have a medical need for
a wheelchair.

It is suggested that you continue to bring your medical concerns to the attention of the medical staff
using the existing sick call procedure. I am sure they will make every effort to address your needs.


                                                   Sincerely,



                                                    V. Baldwin
                                                    Deputy Superintendent for Health Services


cc: NA, Green Haven Correctional Facility




              Green Haven Correctional Facility. 594Route216,Stormville. NY 12582-OOIOj (845)221-2711|www.doccs.ny.gov
          Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 15 of 45

           NEW
           YORK
                         Correctiofis amd
        , STATE          Communaty Supervision
ANDREW M. CUOMO                                ANTHONY J. ANNUCCI
Governor                                       Acting Commissioner




                                             MEMORANDUM



TO:               94A4650          BOOMER,SOLOMON CELL 0A-41-58S

FROM:             M. Kopp, Deputy Superintendent Program Services

SUBJECT:          Reasonable Accommodation Denial


DATE:             12/17/18

In response to your letter dated 12/13/18, it has been fon/varded to DSNS Baldwin.

MK:nl
Cc:   DSHS Baldwin
      file




      Green Haven Correctional Facility, 594 Route 216, Stormville, NY 12582-0010 j (845) 221-2711 j www.doccs.ny.gov
          Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 16 of 45

           NEW
           YORK
                         Corrections and
           STATE
                         Community Supervision
ANDREW M. CUOMO                               ANTHONY J. ANNUCCI
Governor                                      Acting Commissioner




                                            MEMORANDUM



TO:              94A4650           BOOMER,SOLOMON CELL 0A-41-58S

FROM:             M. Kopp, Deputy Superintendent Program Services

SUBJECT:          Reasonable Accommodation Dated 11/30/18

DATE:             12/05/18

In response to your Reasonable Accommodation dated 11/30/18, this is not an
appropriate Reasonable Accommodation. This is a medical doctor's determination.
See Directive #2614, Section B - Note.


MK:nl
Co:   file




      Green Haven Correctional Facility. 594 Route 216, Stormville, NY 12582-0010|(845) 221-2711|\www.doccs.ny.gov
    To:Case
         Pe7:19-cv-04754-PMH
            Fui-y       ^                              Document 1 Filed 03/14/19 Page 17 of 45
Revised (02/04)
                                STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES

                              REQUEST FOR REASONABLE ACCOMMODATION
COPY LOCALLY AS NEEDED
                                             GREEN HAVEN CORRECTIONAL FACILITY


 Inmate's Name                                                               DIN#                      DATE

             SoloMoN                Scim(fr                                    9V/1 HiSO
            I request reasonable accommodation to participate in the fbijowing program and/or service

                              ^heelckAir So JCM PMic>PAkiNM\ Aciivificj
            I am limited in my ability to (explain disability or limitation):. WAlk WIthMt OCCeSTIire PAiai]
              h'> X hM W MOlhPlC hAck SVfO^l'lCS
  as        The accommodation requested is: _                Airfel) A           WheeichAiA
 5
 Sa
   ^
 2w         (Sign       and      forward       to      the      Deputy       Superintendent   for     Program    Services)


                    (DSP Name)                                (Signature)                       Date
  Q^
  u ?
  m >-
  OC CQ

            Disability

            Functional limitations

     2
     O      No medical verification is on file. Follow-up appointment scheduled?                    J yes J no
     P
  -J <
  < u       Date inmate notified of pending medical evaluation/consult:
  yE
  o2
  as
  2>        (Medical Staff name - title)         (Signature)                                      Date
            The above requested reasonable accommodation has been:                   -Approved -Modified -Denied

            The specific accommodations approved are:
     2

     H C
  tu < t-
            Explanation of modification or denial:
  S92
  2f 2
  O   ^a
  C/D O U
  <u F
  W U u
    < C
            (Inmate's Signature)                         (DSP or designee signature)           Date
             n I agree        H^fdisagree         with this determination.
            I understand my right to file a grievance in accordance with Directive #4040, "Inmate Grievance
  < UJ
            Sisnature                                                                Date
  ^ tu
  2
  ^ Oi



Original - Guidance Folder
Copies - Inmate, Superintendent, Medical, Parole, ADA Coordinator (Central OlTicej
          Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 18 of 45


Solomon Boomer 94a-4650
594 Route 216
Stormville, N.Y. 12582                                2/2/17
Re: Medical Complaints

TO: Dr. Carl Koenigsmann, M.D.
       Associate Commissioner/Chief Medical
       Office/DOCS
       Harriman State Campus
       1220 Washington Avenue
       Albany, N.Y. 12226-2050

Dear Dr. Koenigsmann, M.D.,:

   I am writing to you to make a complaint against the medical dept.
here at Green Haven Correctional Facility. Since I have arrived here
in Oct. 2015, I had nothing but pain & suffering instead of adequate
medical care that works.
   First, they removed my medication of lyrica, SOOmg., which was for
severe neorapathy I have been taking for years.They claimed that they
had. to do their own tests, which is very painful.
   Twenty-one years of medical records arrived here when I did.Then,
they took me off ultrams 200mg., which was for the pain in my back,
due to the three surgeries I had, which is also in my medical records.
   The last surgery was in March 10, 2015, and there has not been
any follow-ups after the surgery since I've been here.I'm told that
I am in the computer to see the specialist which I have been compla
ining about. Yet, the request to see the specialist has not been act
ivated, it just sits there in the computer without sending the request
out.
   It has been one year and four months since I've been here without
seeing a specialist.From March to Oct.2015, I could not have a follow-
up by the surgeon who performed the surgery; because I filed a suit
against him.And, my baik IS               worse, the hardware is moving;
because I can feel it moving as before. It's hitting nerves on both
sides of my lower back, and I don't understand it; but it is also
affecting the side of my stomach.
   Though x-rays were taken, I'm told that the hardware is stable. I
believe nothing that I'm told by the medical dept. here at GHCF. The
staff here is the worse medical dept., I have ever saw.(i.e bedside
manners).
   Additionally, when the lyrica was re-started, I was only given 200mg
instead of my usual doseage of 300mg., which was working for me.The
200mg. is not working and I'm in constant pain for months- on end now.
   So, I then requested for lyrica at night; because the 200mg. wears
off at night, and I'm up all night rubbing my feets and hands.What
the medical staff did was to split the 200mg. to lOOmg. at mourning
and lOOmg. at night. This made it wqrsew If, the 200mg. was not working
why split,this did not make any sense.
   The medical dept., treat my back surgies in a nonchalant manner,
which is very frightful considering the circumstances.I could speak on
other things I've seen here; but my concrns are my own health problems.
   I need some intervention on my behalf, I need to see a specialist
       Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 19 of 45



                                   2.


before I am not able to walk. I just got a back brace that I have
requested for six months , though actually it was more than six
months.This what their records say. I also received pressure socks
for even a longer time.
  Moreover, what they do here is to not let you look at any results
of tests that has been performed.I should be able to look at all the
test results while I am seeing the provider.Such as liver, kidney,
pancreas,blood results, and not just told about them.
   And, lastly, I have been denied medical showers, where I have rash
between my legs for years that wpn't go away, however, while I was
in Attica I worked in the messhall, so I was able to take showers
                 controled the rash. I was given creams,pads etc.,
which don t work, and now the rash is out of control.I have caught
two infections since I've been here.
Wherefore, I pray that therewill be some intervention on my behalf.

Dated: Ip'/ll


                                                  Cordially,


                                         ^/8'olomon Boomer 94a-465b
                    Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 20 of 45
                                                 state of New York                      t
                               Department of Corrections and Community Supervision
                           Sick Call Visit/Ambulatory Health Record Progress Note

  Name                              DIN      ^bSD Date of Blrth_^j22i^ Facility 6)QO
 Triage Information (ro be completed by Tn'age Nurse) Date of Sick Call Request Form;
 Date Received by RN; 8 /tr /6                   RN Triage Note: ^

 Inmate to be seen/date: ^ ■ j t? ^ f0                I   I Dental request forwarded to Dentist

 RN Signature                                         Date/Time 0'/5               3

 Sick Call Visit Note:
                 P

 Subjective:                                                                                 Vital Signs
                                                                                            Temp
                                                                                                        K
                                                                                            Pulse       sa
                                                                                            Resp
 Objective: \J^                                                                                         ■4-cx
                                                                                            BP

                                                                                            ~02 Sat        &
 Assessment:
                      OLAJr <y^              J



 Provider Orders:



 Nurse/Provider Signature                                            Pate ./.S/RJfr 11} Time /6
 -RN^ranseribing Order/Provider#                                   Date                 Time




 Subjective:                                                                Last Name
            \

                \


                                                                            DIN             Location
 Qtuective:
                                                                                                 Time


                                                                            Provider Orders:
 Assessment:




H^an:




 Signature/Provider#

 RN Transcribing Order/Provider#                                                            Time


 Form #3161 (05/16)       Ffle; AHRTab
              Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 21 of 45
                                                 state of New York                         >
                           Department of Corrections and Community Supervision
                       Sick Call Visit/Ambulatory Health Record Progress Note

 Name         /?Dr)v     ■       DIN^^At/^            Date of Birth ^ >2?           Facility             ^
Triage Information (to be comoietedby Triage Nurse) Date of Sick Call Request Form       m                    16
Date Received by RN;                            RN Triage Note ; i!yT>U

Inmate to be se^/date;^                               I   I Dental request forwarded to Dentist

RN Signature ^                             V          Date/Time

Sick Call Visit Note:                  T
Subjective:
                                                                                                Temp     ..    %pL

                                                                                                Pulse


Objective:^^                                                   ^                                Reap
                                                                                                BP
                                                                                                              ;r


                                                                                                02 Sat        4^7i
-Assessment



Plan:     p\AA
                                                                                                        }Oy
Provider Orders:                                                                      \ fcf >c / a

Nurse/Provider Signature                       'I T)flty^/i-         Date                      Time 2^ /Sfy—.
RN Transcribing Order/Piwider#                                       Date                      Time




              iipa/'/r- • Als. /i4/<r/-                                       Last Name

                                                                              DIN               Location

              i/6''ieTr<- sTaiW nM                                           Date                     Time


                                                                             'Provider Orders:
 Assessment:


               hndi Qruc^-^/Cf/hi^re^^
 Plan:

               sirp 0.0, Pn^/^                                                                    ^
 Signature/Providei#^^^^^^^^                                          Date


 RN JranscnTbing Orider/Pro^ ^                                       -Bate                      Time


Form # 3161 (05/16)    File; AHR Tab
             Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 22 of 45
                                                 state of New York                            t
                             Department of Corrections and Community Supervision
                        Sick Call Visit/Ambulatory Health Record Progress Note                              2fX'
Name         6Oy F. K ■              DIN ^ Ac/C-n Date of Birth |j^ ^?Facility
Triage Information (to be corrjpieted by Triage Nurse) Date of            Request Form: ^ ji /c
Date Received by RN:             I' ^            RN Triage Note:        C_

                             C   \      I6
Inmate to be seen/date:                                I   I Dental request forwarded to Dentist
                        /

RN Signature            iO                             Date/Time


Sick Gail Visit Note:
                                                                                                    Vital Signs
Subjective: // f)q^j                                   IS          ^         in
                                         P
                 u.r\            czAd        ^                                                     Pulse ^
                                                                                                   Rasp     V
Objective:                        C. hnnp^                                        COfyjfv^,        »P ^ /wJ^
                                                                                                   02 So/

Assessment:^                            / A- COhj-zr-r't                 cJ^         C-




Plan: pfe/YJx^ ^0Cor\S uJ^ ^ ^ ^ llU J
Provider Orders:



Nurse/Provider Signatur                                                                           Time


RN Transcribing Order/Provldei#                                                                   Time




Subjective:                                                                    Last Name              rvpiv*-*^^


                                                                               DIN it     ii»j^QcaUon
                                                                                                                   1
Objective:
                                                                               Date_ ^[T^jtb Time
                                                                               Provider Orders:
Assessment:

                                     c5-€P0vv^                         ^ Irvrh^'^
Plan:




 Signature/Provider#                                                    Date              t        ^Time_
 RN Transcribing Order/Provider#-^                                      Date                       Time


Form # 3161 (05/16)     File; AHR Tab
                  Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 23 of 45
                                              state of New York               ..       '
                               Department of Corrections and Community Supervision
                           Sick Call Visit/Ambulatory Health Record Progress Note
         TT                                     \    Date of Birth              Facility
    Name                           DIN


   Triage information {to he completea by nage Nurse; Date of Sick Call Request Form.^
                                              RN Triage Note:
    Date Received by RN;


                                    7                I   I Dental request forwarded to Dentist
    Inmate to be seen/date.
                                                     Date/Time
                                                                                     77^
    RN Signature

    Sick Gail Visit Note:                                                                    Vital Signs
    Subjective:
                   7                                                                        lemD




_ (^^bjective:      I
                                    Jbotk ^7^.1 / '                                        : Pulse

                                                                                            Respr-


                                                    Oj'yy^Jh^                               02 Sat



    Assessment:



    Plan:
                                 pcf
    Provider Orders:



     Nurse/Provider Signature
                                                                     Date kh/h Time [L—
                                                                     Date                  Time
     RN Transcribing Order/Provider#


     Subjective
                                           .J- ^ CiMVI                      Last
                                                                             DIN           ^ lS:atioyi ^
     Objective:         9(aJ                                  ^                               t Time

                                                                             PfoviGler Orders
     Assessment:




                                                                            fcxs-^


                                                                                             Time
      SIgnature/Provid
                                                                                             Time
      RN Transcribing Order/Provider#
     Form # 316T {057T6)    File: AMRTab
          Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 24 of 45
                                                                                                         ^^A'iyso   1-^'

                               ERIE COUNTY MEDICAL CENTER
                                     HEALTHCARE NETWORK
                                                   462 Grider Street
                                               Buffalo, NY 14216

                                           OPERATIVE REPORT


 Name BOOMER,SOLOMON                                                 Account# V00002862413
 MR# M001026158
 Room# 956
 Report# 0717-0070



 DATE OF SURGERY; 7/12/2010

 PREOPERATIVE DIAGNOSIS: Lumbar spinal.stenosis and spondyloiisthesis L5-S1, L4-L5 and L3-L4.
 POSTOPERATIVE DIAGNOSIS: Lumbar spinal stenosis and spondyloiisthesis L6-S1, L4-L5 and L3-L4.
 OPERATIONS PERFORMED:
 1. Posterior lumbar interbody fusion, L3-L4, L4-L6 and L5-S1.
2. Placement of posterior lumbar interbody cages, L3-L4, L4-L5 and L5(DePuy bullet 9 mm carbon fiber
cages).
3. Posterior pedicle screw instrumentation. L3-L4-L5 to the sacrum (Monarch DePuy Monarch titanium
6.25 mm).
4. Posteroiateral arthrodesls, L3-L4-L5 to sacrum.

DRAINS: None.

IMPLANTS:
1. Lumbar Interbody cages, L3-L4, L4-L6 and L5(DePuy bullet 9 mm carbon fiber cages).
2. Posteriorpedicle screw instrumentation, L3-L4-L5 to the sacrum (Monarch DePuy Monarch titanium
6.25 mm).

COMPLICATIONS: None.
                                            A'-.      ■      .
ATTENDING SURGEON: Joseph M. KowalskI MD

ASSISTANT SURGEON: Harvinder Bed! MD

ANESTHESIA: General endotracheal.

INDICATIONS: The patient is a 61-year-old prisoner with a history of severe back and leg pain. He has
Intractable pain in his back and now down her leg. He has responded to short-term to a variety of
modalities, remaining absolutely miserable and having difficulty standing and walking. He now is seeking
surgical treatment. The risks, benefits and options are discussed with the patient regarding surgery Risks
include but are not limited to death, paralysis, infectjon, persistent pain, spinal fluid leaks, and need for
reoperation. All things considered, he freely consented.

PROCEDURE:The patient was brought to the operating room and after adequate general endotracheal
anesthesia, received IV antibiotics and the appropriate indwelling catheters. We placed prone on the
operating room table and the back was draped and prepared in the usual orthopedic fashion across the
lumbosacral junction. I used headlight illumjnatian and loupe magnification forsurgeiy.




   "'Sj-S-H 01-03 1-3           89ES-868-9U               IDH QJfl      0H03
         Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 25 of 45


                                      ERIE COUNTY MEDICAL CENTER
                                         HEALTHCARE NETWORK
 462 Grider Street
                                                                                    Buffalo. New York 14215
                                  DEPARTMENT OF IMAGING SERVICES



 FT NAME: BOOMER.SOLOMON                                       Ft Type: ADM IN   Ft Location:922
 MRN: M001026158
                                                               Attending: KOWALSKI,JOSEPH M MD
DOB:08/29/1958          Sex: M                                 Referring: KOWALSKI,JOSEPH M MD
Service Date: 07/12/10 Time: 1730                              Primary Care:RAO,JADOW R MD,(RF)
Requisition No: XX-XXXXXXX                                     Account Number: V00002862413
Procedures:
                                                               REPORT NO:0714-0157
0712-0018 ROR/FLUORO 76000
0712-0019 ROR/LUMBOSACRAL 2 OR 3 VWS 72100



Reason for exam: FUSION L3-S1, FUSION

Intraoperative films of the lumbar spine in the frontal lateral views demonstrate bilateral transpedicular
screws from L3 through S1. Adequate alignment Is maintained.
Fluoroscopy was utilized in the OR.

IMPRESSION: Status post posterior fusion.

     Films reviewed, dictated, and signed by:        HAROLD TANENBAUM MD
                            Sign Date /Time:        07/14/10 1033
                               Released by:

07/14/10 1027

Copies To:
  Printed:




                     RECEIVED
                          JUL 19 2010

                                ACF
                     HEALTH SERVICES




                                                                                              A)
              Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 26 of 45


                                                OPERATIVE REPORT

       Name BOOMER,SOLOMON                                                 MR# MO01026168
       Report# 0717-0070



       After the appropriate timeout was taken, I made a iongitudinai incision over the spinous processes from
       L3 to the sacrum with a scalpel blade, i performed subperlosteal dissection to the tips of the transverse
       processes and confirmed our position by fluoroscopic view.

       We first approached the L5-S1 disc space by removing the entire left facet joint I used a variety of
       curettes and rongeurs to perform a subtotal discectomy. i completely decompressed the neural elements
       without difficulty.

       i then packed allograft bone putty into the disc space and Into a 9 mm carbon fiber cage. This was placed
       without difficulty.

       I then repositioned my retractors and performed the same procedure at the L4-L5 level. Once again after
       excellent decompression I removed the disc and cartilaginous endplates, packed allograft bone putty into
       the disc space, and once again into a 9 rhm carbon fiber cage. I repositioned my retractors to the L3-L4
       level and performed a similar procedure. After a decompression and preparation, I placed another 9 mm
       cage into the disc space.

       1 then approached the spine and placed pedicle screw instrumentation. We decorticated the entry point
       with a high-speed bur, probed, tapped, and placed pedicle screws at L3. L4, and L5 and the sacrum
       without difficulty. These screws measured 6.25 x 45 mm at L3, L4, L5. We placed a 6.25 x 35 mm in the
      sacrum. Excellent purchase was obtained bilaterally.

       We then completed our decompression, making sure that the bilateral nerves completely decompressed
       at L3-L4, L4-L5. and L6-S1

      After the rods were placed and decompressed, we then decorticated the transverse processes and facet
      joints at L3 to the sacrum with the high-speed bur. We packed copious amounts of local autogenous bone
      graft and allograft bone putty into the posterolateral gutters. We closed the fascia with #1 VIcryl in a
      figure-of-eight fashion, the overlying soft tissue with 2-0 Vicryl, and 4-0 Monocryl for the skin Itself. Steri-
      Strlps were applied, as well as a dry sterile dressing, The patient was roiled supine, extubated, and
      arrived in the recovery room in good condition. All sponge and needle counts were correct at the
      conclusion of the case. The patient could dorsiflex and plantarfiex his toes in the recovery room.


      Joseph M Kowalski MD                     . . j.
                                                 'Vr
      Dictated By; Joseph M. Kowals.ki MD          ?.



      Transcription Voice ID: 12835261 Voice ID: 74437
      DD/DT;07/17/2010 13:19:42 / 07/17/2010 15:24:43




      Attn Physician: KOWALSKI,JOSEPH M MD
      <Electronicaily signed by JOSEPH M KOWALSKI MD> 07/19/10 0618




son/solid          OWJ IZ inr         8SeS-868-9li *ed ISB OJ<l H1"WH »3
          26. Case 7:19-cv-04754-PMH
              2014 11:23AM       SAFTER HCLRS Document
                                               I\1A61fj6$ 1 Filed 03/14/19 Page
                                                                              No.27 of 45P. 1
                                                                                  36^2
                    Imaging Rochester                                                                                            /
                         Imaging Lakeside
       'ahi              Imaging North Country
                         Ultrasound-Vasouiar-Echocardiogram-X-ray-DEXA-Mobiis Servfegs


  Patient NamerBOOMER.SOLOMON
                                                                                                      Ordered:       12/20/2014
  Reason for                                                                                                         10:01AM
  Exam:                                                                                                              12/20/2014
                                                                                                      Begun:         10:01AM
                    DIN94A4650                                                                                       12/20/2014
                                                                                                      Completed!10:01 AM
                                                                                                                     12/25/2014
 Ordering                                                                                             Final:         12:49 PM
 Fax:               585-591-2504                                                                                     AH-
 Accession:         AH261583                                                                          MRN;           94A46S0
 Ordering:          ATTICA CORRECTIONAL FACILITY                                                      Gender:        M
 Ordering                                                                                             DOB;          08/29/1958
 Phone:             585-591-2000
 Radiologist; Ludwig, M.D.. David M.D.
 Technologist;

 Final Report
 CT EXAMINATION OF THE LUMBAR SPINE

 HISTORY; Status post TLIF. Spinal stenosis. Broken hardware.

 ©tel reSS^ted                                                              P"®"®             subsequent coronal and
 Vertebral body height are well-maintained without fracture.

^eTOstei                               "nfertBrkable for disc hernlatlon. central stenosis or lateral foramlnal
^rrf TOd^Wtelstemsll®®                            Posterior facet hypertrophic changes create a moderate central
                                                                     significant streak artifact however no

^gnfertffif^®r late'Al                                                                ^^ifact however no
^eno4!'                                                                             ^significant central or lateral
IMPRESSION;
Status post TLIF at L3, L4. L5. SI
The right S1 screw is fractured.
Broad-based disc bulge at L2-L3 creating moderate central moderate bilateral stenosis
                    ROchsetsr                          On call Service
  511 Baahsti Rd.          2081 Weal Ridoe RtJ.                                ljBl<Q6lde                North C'otmlrv
                                                       Phone 586-773-8810      60 V/est Ave
  Rocfiaster, NY 14624     Sjlie 101                                                                     676 State Route 3
  Phone 58S.23S-3220 ■     Rochaaler, NY 14628                                 Suite L9                  8Uil6#1
  Fax S8S-235'3231         Phono 885-235-3B83                                  Brockport, N'Y 14420      Plaltsburgh, NY 12601
                           Fax S85-235-5&81
                                                                               Phono S8S'39i.3eB9        Phone 518- 593-7466
                                                                               Pax 5aS-391-3825
             Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 28 of 45


                              ERIE COUNTY MEDICAL CENTER
                                 HEALTHCARE NETWORK
                                               462 Grider Street
                                               Buffalo, NY 14215

                                            OPERATIVE REPORT                                 /■




 PTNAME BOOMER.SOLOMON                                        MR#: M001026158                /
 Pt Type: ADM IN      Pt Location: 9Z2                        Account Number: V00004224140
 DOB: 08/29/1958          Sex: M                              Attn Physician: VAQAR,S^OSH MD
 PC Physician: SCHWAB.JOHN P DO, (RF)                         Ref Physician:
 REPORT# 0316-0011



 DATE OF SURGERY: 03/09/2015

 PREOPERATIVE DIAGNOSES: Fractured hardware L5-S1 with nonunion, spinal stenosis, and retained
 hardware.

 POSTOPERATIVE DIAGNOSES: Fractured hardware L5-S1 with nonunion, spinal stenosis, and retained
 hardware.

 OPERATIONS PERFORMED:
 1. Removal of retained hardware L3 to sacrum.
2. Posterior pedicle instrumentation, L5-S1 (Globus Revere titanium).
3. Revision laminectomy L5-S1.
4. Posterolateral arthrodesis, L5-S1.
5. Application of local autogenous bone graft and allograft bone putty, L5-S1. Application of Infuse/bone
morphogenic protein L5-S1.

DRAINS: (Not dictated).

IMPLANTS: (Not dictated).

COMPLICATIONS: None.

ATTENDING SURGEON: Joseph M Kowalski MD

ASSISTANT SURGEON: Evgemy Dyskin (R)

ANSTHESIA: General endotracheal.

ESTIMATD BLOOD LOSS: (Not Dictated).

INDICATIONS: The patient is a 56-year-old inmate who underwent spinal surgery by myself several years
ago. He was doing relatively well for the past several months. He presented with increased pain in back
and down both legs. Imaging then demonstrated what appeared to be fractured sacral screws bilaterally.
There appeared to be a solid bridging fusion at L3, L4 and L5; however, at L5 and SI there was no such
bridging bone. In view of progressive and ongoing back pain and difficulty standing and walking, he now
is requesting surgical correction. I discussed the need to remove the.previous hardware and place
additional the hardware additional bone grafting. The risks, benefits and options were discussed with the
patient in great detail. Risks include, but are not limited to death, paralysis, infection, persistent pain,
spinal fluid leaks, and need for reoperation. Indicated to the patient that reasonable expectation will be to
improve his pain, but not limiting his pain completely. All things considered, he freely consented.
          Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 29 of 45
                 Imaging Rochester
             * Imaging Lakeside
                        Imaging North Country
                        Uitrasound-Vaacular-Echocardiograrr-X-ray-Dt^XA-Mpbilg Services


Authenticated by;David Ludwig, M.D. on: 12/25/2014 12:49




                    Rochester                          On call S&rvica         Laiinaldo               North Country'
 511 Beahen Rd.            208) West Ridga Rd.         Phons 585-773-8610      dOVVoslAVO              6?5 Stale Rbula 3
 Roohe-iter, ny"14824      Suits iOi                                           Suile Lfi               SuiteXh
 Phono 585-235-3220        Rochester, NV )402e                                 Broslcport, NY 1442|)
 Fax 595-235-3231          Phona 5B5-235-398B                                                          Piaii«bu<gh, wy i2901
                                                                               Phone 585-391-3B39      Phone 518-593-7466
                           Fax5B5-235-5S01                                     Fax 595-291.3825
        Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 30 of 45


'OPERATIVE REPORT
  Name BOOMER,SOLOMON                  MR# M001026158
  Report# 0316-0011




 Attn Physician: VAQAR.SAROSH MD
 <Electronically signed by JOSEPH KGWALSKI MD> 03/18/15 0659
 PC Physician: SCHWAB,JOHN P DO,(RF)
 Ref Physician;
 Copies To: KOWALSKI,JOSEPH MD; SCHWAB.JOHN P DO,(RF); VAQAR.SAROSH MD
                          Case 7:19-cv-04754-PMH Document       1 Filed 03/14/19 Page 31 of 45
                                                 F3t)A.>>3<LU[^A6oTfl5i
                ERiE'CpvNTr Medical Center                                                     a
                   H^uncARE Network
                  PROGRESS NOTES
                                                        Pushes up after'bng.swcwfulattempt
                                                        Muitiple atlflmpU succesBiu?
                                                        UMMl{0 ftM WHBOUI flHliUnflg'
                                                                                               □
                                                                                                                                   d>
                                                                                               n v,                          04/09/f5
       ee!:         llpjo                    WT.                                                    DrPA9?c4l®«^. ^          CFATTiCA
                                                                                                    BOOMER,SOLOMON
                                                                                                    DOB: 08/26/1958   56       SEX'M
       ALLERGIES UPDATED (                      )
                      0.-1-2-3-4-6-6-7;£                  9-10                                      V00004225896            ORTHO
       Patn Scale No Pain •          Moderate             Worst LOCATION:


         _       tlD': write daily       U: write unlfs>    AU: write bdfh ears MS/MSM/MgS04 • write dnioM
             TIW;wnte3timesweek|y ug:wntemlcrograms AD:
                                  IU:writDlntemaflonaluni(s  AS:write
                                                                 writeright
                                                                       left earear lack
                                                                                    usingoftraningJro,ie,
                                                                                            leading Eero.!;.2.0.2 m|;S.2
                                                                                                                  mgT^Tmomg
^ 117"*—'             ]                                 i~t
                                                    5i^l2gib



                                                                      xy-j-r-s'
                                                                        ^                    c/Ld
                                                    \


                                                                 Ctr^


                                                                                 ff oRf —>- /2j^Ic

                                          ^ /Se-




                                            J3a
                                                                                        ;«C

                                                                >5:c./€



                                                                            V»-N fej                                         f
                                                                                                                           ««)R TArC
H
z
lU




I
O                                                                       Physician's Slonatiira-
                                                        (£^             stampariMan,, A-n>i..           Josopn itpanor wvA;
•jll Nursing DIscharf
          |/U1

                                                                  HHE - Xr Hxjl/ul.,
                                          Just                                          WT'—
F?0!1- :           Case 7:19-cv-04754-PMH
                                        fyy.Document
                                             WQ. :   1 Filed 03/14/19 c,p-,
                                                                       Page1732L-^CHS
                                                                                 of 45                                     P-


      FORM 3108(7/11)                                     STATS OF NSW YORK
                                     OBRARTMBNT Of CORHECTfONS AND COMMUNITY SUPERVlStON



                                                                FACIUTy


                                              X-RAY REQUISITION AND REPORT


      NAME          ^xs)nn -^r-1 Serisyyif^nr)                                                DIM ^Vl- V 4^"HQ"
      QSIgORDEReD            H/J2- Ih.            -HOUSING UNIT                                    WORKLOC.
      DATE DONE                                       OATS OF BIRTH OR AGE _

      TECHNICIAN                                   _. URGENT                                      ROUTINE

      P^AWONS/ALLERGiESfR^^ _

      EXAMmATtOH                 X
      CUNICAL DIAGNOS^'HISTORY <^C/Vv^Vx-—                            1 QvO t'^r^ck!—                       ■ yLtyLA/^:^


                                                                      ORDERED BY DR.




                AAC)                            lyt)^ h/x-cM                             p/ZMATOS'iA^'^^ le^
     L-S—Spine 3 views including Ic terai views standing in flexion & extension
     vrithout prior study shov7s stable small Grade Q to Grade 1 retrolisthesis
     L3 p.q^sterior tcy L4 by 3m;ii. Remainder alignment normal- Posterior bone
     fusion Cc-CA & posterior surg ical fusion with ha.rd.wiare. in place L5-$1-
     Karchv-a^e njotl^ists 2 posterlci shorty metallic spinal rods & bilat .^rai
     pedicle—acr-evs-L5 &-SI. Tn atdltion' them is bone fusion L5 & SI- Disc
     markers L3-LA, L^i~L5 & L5-Si> Remainder L3 spine including both 31 ioints
     uTirerr-3rk<ablG.
     IMP;     S/F SUKGTCAl. rOSTERIOR LUHftAR F'jSLOb 1.3-31
     POSTERIOR BONE FUSION.                     iDI ITiON POSTERIOR SUEGIw^ t^ARDWARE inSTor-J
     L5-S1.
               STAELE SMALL GRADE 0 TO ! REXEOLISTHESVF L3 OvcP L4 1 LATLBAL
     FLEXION-FMENSTON               STANDING      V3EWS.
               NO PRIOR STUDY.




                                                  (^^^PnTffOrLeu:L,^^...j3[id
                                                          LI....    ^^^..jiid
                                                                           Ry\OIOLOO!Sr
                                                                                                       A-lccJLb
                                                                                                                  DATE



      DISTPIBUTtON; OriQinat - HeoWh-^teewd      Cop> - Radiologist        Copy ■ X-Ray f-oldor
                    r    .
          Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 33 of 45
prom'                                                                   page 1


   21 Mar 17 0®^^            Jumot OS"^!" "s'^by^Provider

                                    MRI                               provi^       „       ;,
                                        . «           DOB            SaieIii5iW'P®
                                     Visit_i          H729/195®       ®
     paaent_Name                      6831485
     Boomer,Solomon                                                 compl®'®
      03/20/2017 0908               ■ .b and without concrast.                          History
 P.ocedure.. humhar                       radiatins^^J°-
 Clinical i»'^^=^^°Therri9 no prior study curr
 o£ prior surgery. The
                                                                        <jesiccated and
                                                                      iofiUl stenosis.
        ..ral and axial sequences we« ^gntral canal or neur

  ligamentous               foraminal encroachment.
  without significant neura                                      T^emoval of posterior
                  ^ A        n3-4   discectomy, and
. The patient has had  ^
  fusion hardware. There
                             L3
                   iri«-fc'= is
                                        arthropathy with mild, f.#antral
                                                               centra canal stenosis            at
   t.v.nc' 1 ovel.                                                               .s--

                        •   „rous hypertrophy without significant stenosis.
   At L4-5 there is ligamentous
                          T";-si hypertrophy
                                 discectomy and posterior instrument fusion.
   I^?iftct®fro^toe\eSllic hardware somewhat limits ^Ijation at thlS leVfil
        rigL facet arthropathy results xn foraminal encn^hment.
   There  are reactive enf^hlate changes adjacent to the dei&erated L2-3,-:I3-4,
   T 6 SI discs Signal in the vertebrae xs otherwise norma%Tlie vertebrae^
   no^al in hkght and alignment. Sagittal postcontrast images show no additxo
   finding (axial images were not obtained).
   Impression;

   1. Disc degeneration resulting in moderate to severe ij2-3 central canal
   stenosis.
   2T Right L5-S1 foraminal encroachment due to facet arthropathy.
   Electronically Signed by David Rayne, MD (ARFL) on 3/20/2017 10:33 AM
Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 34 of 45
      To:Case
          Pe PiTy          {ft' f/oirNMs
              7:19-cv-04754-PMH   Document 1                                Filed 03/14/19 Page 35 of 45
Revised (02/04)
                                STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES
                               REQUEST FOR REASONABLE ACCOMMODATION
COPY LOCALLY AS NEEDED
                                            GREEN HAVEN CORREaiONAL FACILITY


  Inmate's Name                                                            DIN#                        DATE
              SoioMON               %00/AC^                                           Hl>50
             I request reasonable accommodation to participate in the following program and/or service
                               WhajIc/i/Air so Jon PArhaPAk M&P Aciiviiicj
             I am limited in my ability to (explain disability or limitation'):       WAIK   Wlthruft C^CCeSTlv-e RAim

  ^H
               .45 jr hAoe W MolhPk hAck svr(^n(fs
             The accommodation requested is: _              A)l?eO A           WheelcMit
  2a
  z UJ       (Sign       and     forward       to     the     Deputy       Superintendent     for     Program   Services)
  —




                     (DSP Name)                             (Signature)                         Date
  Q S3
  U5
  tU >-
  a PQ

             Disability

             Functional limitations

      Z
      o      No medical verification is on file. Follow-up appointment scheduled':                  ]yes D no
      H
  d <
  < u        Date inmate notified of pending medical evaluation/consult:
  yE
  Q2
  gW
      >
             (Medical Staff name- title)                    (Signature)                             Date
             The above requested reasonable accommodation has been:                -Approved _ Modified —Denied

             The specific accommodations approved are:
      Z
      2§
  W < h
             Explanation of modification or denial:
 §02
  Z^2
  O   ^e
  C/3 O u
      ^ E-
  W U U
    < C
             (Inmate's Signature)                       (DSP or designee signature)            Date

             D I agree E'l^isagree              with this determination.
  W E-       I understand ^ny j?jght to file a grievance in accordance with Directive #4040, "Inmate Grievance
  H Bz
  < UJ
  7 UJ
  s cz
             Piogram"
             Signature   M       Cfr^GT\                                               ipiii
                                                                                   Date I

Original - Guidance Folder
Copies - Inmate, Superintendeni, Medical. Parole. ADA Coordinator(Central Onice)
            Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 36 of 45                                          \
                                                                                                                    \
                                                                                                                        \


            NEW
            YORK
                         Corrections and
            STATE
                         Commiinlty Sypervision
ANDREW Wl. CUOMO                              ANTHONY J. ANNUCCI
Governor                                      Acting Commissioner




                                            MEMORANDUM



TO:               94A4650          BOOMER,SOLOMON CELL 0A-41-58S

FROM:             M. Kopp, Deputy Superintendent Program Services

SUBJECT:          Reasonable Accommodation Dated 11/30/18

DATE:             12/05/18

In response to your Reasonable Accommodation dated 11/30/18, this is not an
appropriate Reasonable Accommodation. This is a medical doctor's determination.
See Directive #2614, Section B - Note.


MK:nl
Co:   file




      Green Haven Correctional Facility. 594 Route 216. Stormville. NY 12582-0010
                                                                               |  (845)221-2711|wvvw.doccs.ny.gov
          Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 37 of 45


To:     M. Kopp, Deputy Superintendent of Program Services
From:   Solomon Boomer, 94-A-4650, 0A-4-158S
Subj:   Reasonable Accomodation Dated 11/30/18 - Denial of 12/5/18
Date:   December 13th, 2018



      Your response to my reasonable accomodation request for a wheelchair
was denied as not being an appropriate reasonable accomodation, and you
referred me to Directive #2614, Section B - Note.
      Section "B" is titled: "Reasonable Accomodation" and states that

requests for medical treatment, physical therapy, prosthetic devices,
bottom bunk permits or any other items required for daily living are not
considered reasonable accomodations. It also states that such requests
should be made through the medical department.

      Section II, "Definitions", A. "Individual with a Disability", sub
section 2, defines an individual with a disability being one who has a
physical impairment that substantially limits one or more of the person's

major life activities (see subsection 1) with "Major Life Activity" being
"functions such as caring for oneself, performing manual tasks, walking,
seeing, hearing, speaking, learning and working.

      Furthermore, subsection 4 & 5 state that "Anyone who has a record of
such impairment (l have had multiple back surgeries and use a cane)" and
that "The determination of whether an impairment substantially limits a
MAJOR LIFE ACTIVITY shall be made WITHOUT REGARD TO THE IMPROVEMENT made

by use of ...(in relevant parts) equipment (i.e. Wheelchair)
      Ms. Kopp, my medical provider has refused to fill out paperwork to

get me wheelchair, the primary purpose they sent me to this jail, so I

respectfully request either you or the New Asst. Deputy Supt. of Medical

resolve this matter internally. PLEASE, I am an elderly gentlemen and in
alot of pain.
           Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 38 of 45


     God Bless you and thank you for your time and assistance in getting
this resolved in a timely manner. Have a Merry Christmas and a Happy New
Year.




                                                   Most Respectfully Yours,




                                                   Soloman Boomer, 94-A-4650


cc:     Disability Rights of New York
        Att: Helen Charland ESQ.
           Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 39 of 45

           NEW
           YORK
                        Corrections and
        , STATE         Commynity,Supervision
                  ■




ANDREW M, CUOWIO                             ANTHONY J.ANNUCCI
Governor                                     Acting Commissioner




                                            MEMORANDUM



TO:              94A4650          BOOMER,SOLOMON CELL 0A-41-58S

FROM:            M. Kopp, Deputy Superintendent Program Services

SUBJECT:         Reasonable Accommodation Denial

DATE:            12/17/18

In response to your letter dated 12/13/18, it has been forwarded to DSNS Baldwin.

MK:nl
Co:   DSHS Baldwin
      file




      Green Haven Correctional Facility. 594 Route 216. Stormville. NY 12582-0010|(845)221-2711
                                                                                              | www.doccs.ny.gov
                Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 40 of 45
      NEW
      YORK
                     Corrections and
     .STATE
                     Community Supervision
 ANDREW M. CUOMO                            ANTHONY J. ANNUCCI
 Governor                                   Acting Commissioner



                                                   December 28, 2018


Solomon Boomer, 94A4650
Green Haven Correctional Facility
594 Route 216
Stormville, NY 12582-0010


Dear Mr. Boomer;

In regards to your recent correspondence, I have been advised that wheelchairs are ordered by a
physician as medically indicated. At this time, your provider does not feel you have a medical need for
a wheelchair.

It is suggested that you continue to bring your medical concerns to the attention of the medical staff
using the existing sick call procedure. I am sure they will make every effort to address your needs.


                                                   Sincerely,



                                                   V. Baldwin
                                                   Deputy Superintendent for Health Services


cc: NA, Green Haven Correctional Facility




             Green Haven Correctional Facility. 594Routs216.stormville. NY 12582-0010| (845)221-2711|www.doccs.ny.gov
            Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 41 of 45



SOLOMON BOOMER
94a-4650
A-4-158
1/10/19


To: Dr. Bentlvegna MD.
Re: Reasonable Aocommodatlon                    Wheelchair


Dr. Bentlvegna, I am writing to you concerning my provider 'Lenard*.
You are aware of my recent letters to you concerning receiving a
wheelchair.
And, I was directed that I had to have the provider to first have oie
to attend phyMcal theraphy.
And, that I had to go to physical theraphy firsy to see a nerosur-
geon. All this was arranged by the provider, and when I met with the
physical therapist I explain mine situation concerning my back. The

...... ^4.vrv JLue..   btftOM   pub lua   Xil     bflCS ll«lKO0UftgBOn,
the approval. I also need to see the Orthopedic.
But, here's my complaint I wrote to deputy superintendent m. kopp for
a reasonable accommodation wheelchair, who passed this requesttto de
puty baldwin, who took over that position, or program services and he •
investigated the matter and spoke with the provider(i.e. lenard), and
he states that the provider says: he does not "feel"I have a medical
need for a wheelchair.
Provider lenard is aware of the neroseogeon & wheelchair matter. He is
knows the explaination why I was sent to GHCFjbecause I told him, he
knows the reason why it was and necessary for me to attend the physical
theraphy, yet he tells the deputy supt. baldwin, who was going tO acco
mmodate me with a wheelchair, that he "feel" Who is not a nerosurgeon or
orthropeic, that I do not need a wheelchair.
I could not stay in Elmira or Attica, because they were not wheelchair
facilities, so I was sent here and I have not gotten a wheelchair yeti
I was already in,the computer when I got to see the nerosurgeon. but this
facility took me off.
He took me off my pain pills stating that it was affecting my kidneys and
did not replaced them with a better pill, so I'm walking around with pain
even more. I v/anted ^otection for my kidneys, being that my kidneys are
being affected, I ha^ not gotten that. I wanted the pill I^m taking for
the neropathy increased that's been ignored also.I told him that I was HIV
and he d^d not know that when we first met. he then looked it up on the
computer, and then this is when things changed.I believe that he has per
sonal feelings towards me since he became aware of this making these per
sonal decisions and denying me adequate medical care


ccxFile                                                               Respectfully,

                                                                      Solomon Boomer 94a-4650
       Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 42 of 45



Solomon Boomer 94a-4650
A-4-158



Re; Accommodation Wheelchair

To: Deputy Superintendent Baldwin


Sir:

   Though I have spoken with you the other day as you made your
round in A-Block, and you passed my assigned located cell. I showed
you the consultation report from the neuro surgeon, as to what he
has recommended.
   As for the medication, the Department of Correctional Services
hps a list of medications, which they "Reject" and won't give us.
Lyric is on that list. However, the second recommended medication
the neuro surgeon recommended, "Gabapentin" is not.
   That list was placed in the DOCS,I am now serving you with a copy
of the consultation report. Thank you.

col file
                                                     Cordially,




                                      h
                 Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 43 of 45

           MEW
           YORK
                      Corrections and
           STATE      Commonity Supervision
ANDREW M. CUOMO                            ANTHONY J. ANNUCCI
Governor                                   Acting Commissioner



                                                    MEMORANDUM


January 11, 2019

Boomer 94a4650
A4-158

Mr. Boomer,

I have received your letter dated 1/10/19.

NP Leonard is a licensed independent practitioner in the state of New York. He has been assigned
as your facility provider and makes all clinical decisions regarding your care according to his best
judgement. This would include the choice of pain medication, and his determination of your need
for a wheelchair.

You will receive an evaluation by the neurosurgeon shortly. I am sure that NP Leonard will take
the neurosurgeon's findings and recommendations under consideration as he formulates your plan
of care.

Robert V. Bentivegna MD
Facility Health Services Director




            Green Haven Correctional Facility. 594 Route 216, Stormville. NY 12582-0010|(845)221-2711|www.doccs.ny.gov
                 Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 44 of 45
                  12:26:11           NYS DEPARTMENT OF CORRECTIONAL SERVICES
      M$Cfi781                               HEALTH SERVICES SYSTEM
                                       REQUEST AND REPORT OF CONSULTATION

      NAME: BOOMER, SOLOMOf^ .                                      DIN: 9AA4650   DOB:
                                                                           CURRENT FAC:
      REFERRING FAC      : GRN HAVN GEN                             REFERRAL NUMBER: 18^92990. OlM
     REFERRAL DATE : 11/28/18 10;00A              TELEMED: N<N> REFERRAL TYPE           : INITIAL
     type of SERVICE: NEURO SURGERY                                 REFERRAL STATUS: SCHEDULED
     URGENCY OF CARE:- ROUTINE
                                                                    INTERPRETER:

     MEDICAL: HOLD: NO           TYPE:      REASON CODE:            EXP.DATE:
     TRANSPORTATION : N           WHEELCHAIR N    NURSE      N      AMBULANCE   N       LITTER   N   HCA
     SENSORIAL IMPAIRMENT:
     REFERRED BY: LEROY LEONARD, NP                              APPOINTMENT: 01/15/19   G9:0DA
     REVIEWED BY: ROBERT BENTIVEGNA, MD                             POS: PUTNAM COMMUNITY HOSPITAL
                                                                   PROV; GARELL, CHARLES-NES

     REASON FOR CONSULTATION:                                         USER: 11/28/18 10:00A C080LXL
          CHRONIC LBP WITH RADIATION INTO BLE'S, HX LAMINECTOMY L5 FUSION 2010                    WITH
          STAPH INFECTION AND HARDWARE FAILURE, EMG BILATERAL POLYNEUROPATHY, MRI
          DDD L2-3 CAUSING MOD TO SEVERE CENTRAL CANAL STENOSIS AND L5-S1 FACET
          ARTHROPLASTY, HAS DIFFICULTY AMBULATING WITHi A CANE, SEEN BY PAIN IN AN OTHE ), ^
          R HUB WHO RECOMMENDED NES EVALUATlbN, 5/11/18

                      ATTENTION: DO NOT INFORM INMATE OF FUTURE APPOINTMENTCS)

     CONSULTANT. REPORT:

     S:



                               |2^j?Ov4-3 -ifW- hep                                                       fc>a^.
              Sp^LSWxS.                      ft,M ^ cio                   ^^
     0:



           (N/fc!



{'                    QyCKiy     0    emv©   /i
                                             S<SiW<
u                                                                                                'f% Jo)S—
                                                                  T'


                           -'fcV                                     l\>wloctV S.v\irv^
                 \D                   f\                                  ^YP (             O
               r^CommeKj/ iaJK^VcKqi^                                                   cineX
                                                                                                 o,4\ur     yy\)(^,\
     CONSULTANT SIGNATURE:
     IF FOLLOW-UP/PROCEDURE RECOMMENDED^^REQUESTED BY _ /
                                                                     ^     DATE
                                                                             /
                                                                               : 0\/ iVT^P i
                                                                                    -




     * CONSULTATION IS.A RECOMMENDATION.              FINAL DETERMINATION WILL BE MADE BY THE
      INMATE'S NYSDOCSvP-MY-SICIAN.
                                      ^ f'^ (Y\ 0 f)
                                                                            [iaVtf] (jrrccf^Q)f^({\ -f^CiliH/
                                                                  •-j?v 0/ ^"X
                                                                                     N'y, Us^c)-
     Case 7:19-cv-04754-PMH Document 1 Filed 03/14/19 Page 45 of 45




                                                                           w- isr
                                                                                                                                                         H
                                                                                       Spstracking #
                                                                                                                                                 yUt-q
I'
                                                                                     9114901496f5l9326«^
                                                                                                                                             ! ^■'
                                                                                                                ■'.'f,   ■ ;7iW;:'-i'^i,'J
                                                                      /   -<>•*-
                                                                      A' ihY"
